 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      TYLER APPEL,
                                                              CASE NO. 2:21-cv-00621-MJP-JRC
11                              Plaintiff,
                                                              ORDER TO SHOW CAUSE OR
12              v.                                            AMEND PROPOSED COMPLAINT
13      KING COUNTY CORRECTIONAL
        FACILITY,
14
                                Defendant.
15

16          This matter is before the undersigned on referral from the District Court and on plaintiff’s

17   motion to proceed in forma pauperis (“IFP”) and proposed complaint. Dkt. 1. Under 28 U.S.C.

18   § 1915A, the Court screens prisoner complaints such as plaintiff’s proposed complaint (Dkt. 1-1)

19   to determine whether the complaint is frivolous, malicious, fails to state a claim upon which

20   relief can be granted, or seeks monetary relief from a defendant who is immune from such relief.

21          Here, plaintiff’s proposed complaint does not, as drafted, state a claim upon which relief

22   can be granted. However, the Court will offer plaintiff an opportunity to amend his proposed

23   complaint to correct the deficiencies identified in this Order. If plaintiff chooses to

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 1
 1   amend his proposed complaint, he must file his amended proposed complaint on the Court’s

 2   form, on or before June 25, 2021. Failure to do so or to comply with this Order will result in the

 3   undersigned recommending dismissal of this matter without prejudice.

 4          Plaintiff should be aware that should the Court grant his IFP motion, he would be

 5   required to make partial payments toward the $350 filing fee. Because at present, it does not

 6   appear that plaintiff has presented this Court with a viable claim for relief, the Court declines to

 7   rule on his in forma pauperis motion at this time. So, plaintiff has not yet incurred this expense.

 8   Instead, the Clerk shall renote the in forma pauperis motion for the Court’s consideration on

 9   June 25, 2021. Thus, if plaintiff chooses not to proceed with this case, he will not be required to

10   make partial payments toward the $350 filing fee, which is what he would be required to pay if

11   the Court granted plaintiff’s request for in forma pauperis status at this time.

12

13                                              DISCUSSION

14          Plaintiff, who is incarcerated in the King County Jail, seeks to bring a claim against the

15   King County Correctional Facility (“KCCF”) for violation of his rights under the First

16   Amendment and the Religious Land Use and Institutionalized Persons Act (RLUIPA). Dkt. 1-1,

17   at 4. Plaintiff alleges that in January 2021, he inquired whether there were any religious services

18   or programs provided for Native Americans at KCCF and that KCCF responded that there were

19   no such services or programs provided. Dkt. 1-1, at 5. Plaintiff alleges that he has thus been

20   denied appropriate access and opportunities to participate in ceremonies of his Native American

21   religion. Dkt. 1-1, at 9.

22          He further alleges that on February 15, 2021, he filed a complaint regarding this issue and

23   that KCCF staff offered to allow him a visit with the jail chaplain, who is Christian. Dkt. 1-1, at

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 2
 1   9. Plaintiff alleges that this was inadequate because he does not share the same religious

 2   affiliation as the chaplain and that this offer is not responsive to his request for access to the

 3   religious materials and space needed for his religious ceremonies. Dkt. 1-1, at 9. Plaintiff

 4   requests injunctive relief—specifically he requests that KCCF be directed to draft a policy that

 5   recognizes and supports his religion and gives him space and resources to exercise his religious

 6   ceremonies. Dkt. 1-1, at 14.

 7           “Traditionally, the requirements for relief under [§] 1983 have been articulated as: (1) a

 8   violation of rights protected by the Constitution or created by federal statute, (2) proximately

 9   caused (3) by conduct of a ‘person’ (4) acting under color of state law.” Crumpton v. Gates, 947

10   F.2d 1418, 1420 (9th Cir. 1991).

11           Here, plaintiff names the KCCF, but that entity is not a “person” for § 1983 purposes.

12   The KCCF is an entity of King County and, as such, is not a proper defendant in this action. See

13   Nolan v. Snohomish Cnty., 59 Wash. App. 876, 883 (1990) (“[I]n a legal action

14   involving a county, the county itself is the only legal entity capable of suing and being sued.”).

15           Plaintiff may amend his complaint to name King County as a defendant. However,

16   plaintiff should be aware that when a plaintiff seeks to proceed against a county under § 1983, he

17   cannot hold the county liable simple because it employs a person who violated his constitutional

18   rights. This is because under § 1983, supervisory liability is not sufficient. Instead, plaintiff

19   must show that “the alleged constitutional deprivation was the product of a policy or custom of

20   the local governmental unit.” Kirkpatrick v. Cty. of Washoe, 843 F.3d 784, 793 (9th Cir. 2016)

21   (en banc); see also Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658 (1978)

22   (explaining theories of liability against a municipality, such as a county).

23   ///

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 3
 1         CONCLUSION AND DIRECTIONS TO PLAINTIFF AND CLERK’S OFFICE

 2           Due to the deficiency described above, unless plaintiff shows cause or amends the

 3   proposed complaint, the Court will recommend dismissal of the proposed complaint without

 4   prejudice. If plaintiff intends to pursue a § 1983 civil rights action, plaintiff must file a signed

 5   and dated amended complaint and within the amended complaint, plaintiff must write a short,

 6   plain statement telling the Court: (1) each constitutional right or statute that plaintiff believes was

 7   violated; (2) the name or names of the person or persons who violated the right; (3) exactly what

 8   each individual or entity did or failed to do; (4) how the action or inaction of each individual or

 9   entity is connected to the violation of plaintiff’s constitutional rights; and (5) what specific injury

10   plaintiff suffered because of the individuals’ conduct. See Rizzo v. Goode, 423 U.S. 362, 371–

11   72, 377 (1976).

12           If plaintiff still wishes to pursue a § 1983 claim, then plaintiff shall present the amended

13   complaint on the form provided by the Court. The amended complaint must be legibly written or

14   typed in its entirety, it should be an original and not a copy, it should contain the same case

15   number, and it may not incorporate any part of the original complaint by reference. The

16   amended complaint will act as a complete substitute for the original complaint and not as a

17   supplement. An amended complaint supersedes all previous complaints. Forsyth v. Humana,

18   Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) overruled in part on other grounds, Lacey v. Maricopa

19   County, 693 F.3d 896 (9th Cir. 2012). Therefore, the amended complaint must be complete in

20   itself, and all facts and causes of action alleged in the original complaint that are not alleged in

21   the amended complaint are waived. Forsyth, 114 F.3d at 1474. The Court will screen the

22   amended complaint to determine whether it contains factual allegations linking each defendant to

23   the alleged violations of plaintiff’s rights.

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 4
 1          If plaintiff fails to file an amended complaint or fails to adequately address the issues

 2   raised herein on or before June 25, 2021, the undersigned will recommend dismissal of this

 3   action without prejudice pursuant to 28 U.S.C. § 1915(e).

 4          The Clerk is directed to send plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

 5   civil rights complaint and a copy of this Order. And the Clerk’s Office shall renote the motion to

 6   proceed in forma pauperis (Dkt. 1) for June 25, 2021.

 7          Dated this 25th day of May, 2021.

 8

 9
                                                           A
                                                           J. Richard Creatura
                                                           Chief United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 5
